Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 19, 2019

The Court of Appeals hereby passes the following order:

A20A0294. CARZELL MOORE v. THE STATE.

      Carzell Moore, who was convicted of murder and rape, appeals from the trial
court’s denial of his motion to set aside an earlier court order pursuant to Cambron
v. Canal Ins. Co., 246 Ga. 147, 148-49 (1) (269 SE2d 426) (1980). The trial court
transmitted the case to this Court, but Moore’s notice of appeal indicates that he is
appealing to the Supreme Court. Accordingly, this case is hereby TRANSFERRED
to the Supreme Court.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/19/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.